Citation Nr: 0639736	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-33 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO denied the 
veteran's request to reopen his claim of service connection 
for pulmonary tuberculosis that had previously been denied in 
October 1953 and October 1999.  The veteran's claim for 
special monthly pension was also denied.

The RO later granted the veteran's request to reopen his 
claim of service connection for pulmonary tuberculosis by a 
February 2006 SSOC; the claim was then denied on the merits.  
The Board points out, however, that regardless of what the RO 
has done, the Board must address the question of whether new 
and material evidence has been received to reopen the claim 
of service connection for pulmonary tuberculosis because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has re-characterized the claim on appeal as 
reflected on the title page.

In December 2006, the veteran testified at a hearing before 
the Board.  At that time, the veteran indicated that he no 
longer desired to pursue an appeal of entitlement to special 
monthly pension.  Therefore, the Board finds that the appeal 
of that claim has been withdrawn.  See 38 C.F.R. § 20.204 
(2006).

During testimony, the veteran also stated that he wished to 
file claims of service connection for chronic obstructive 
pulmonary disease and incontinence, and a claim for an 
increased rating for service-connected post-traumatic stress 
disorder.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

The Board notes that VA treatment records were associated 
with the file subsequent to the RO's final consideration of 
his claim.  Some of these records pertain to the veteran's 
current disability picture with regards to his respiratory 
system.  However, this evidence is redundant in the sense 
that it does not address the underlying origin of the 
veteran's pulmonary tuberculosis; it merely reconfirms the 
existence of a current respiratory disability.  Because, as 
noted below in the discussion regarding the reopening of the 
claim, the evidence does not relate to an unestablished fact, 
the Board finds that remand to the RO for a supplemental 
statement of the case (SSOC) is not required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2006).

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  By an October 1999 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for pulmonary 
tuberculosis.  (The claim had previously been denied in 
October 1953.)

2.  Evidence received since the RO's October 1999 decision 
does not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of changing the outcome of the decision as to the 
claim.


CONCLUSIONS OF LAW

1.  The October 1999 RO decision, which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for pulmonary 
tuberculosis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for pulmonary 
tuberculosis has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  X-ray evidence alone may 
be adequate for grant of direct service connection for 
pulmonary tuberculosis.  38 C.F.R. § 3.370(a) (2006).  
Additionally, service incurrence or aggravation may be 
presumed in cases where active tuberculosis is demonstrated 
to a compensable degree within 3 years of separation from 
qualifying active military service.  38 C.F.R. §§ 3.307, 
3.309 (2006).

In an October 1953 decision, the RO denied the veteran's 
claim of service connection for pulmonary tuberculosis.  That 
decision noted that pulmonary tuberculosis was not shown to 
be linked to service; nor was it shown within the presumptive 
period.  See 38 C.F.R. § 3.86 (1953) (allowing for up to a 4-
year presumptive period for far advanced cases).  The veteran 
did not appeal the decision.  The veteran sought to reopen 
his claim in August 1999.  As noted above, the RO denied the 
veteran's request to reopen his claim in October 1999.  As 
the veteran did not appeal that decision, it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  Thereafter, in April 2004, the veteran again 
sought to reopen his claim of service connection for 
pulmonary tuberculosis.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the October 1999 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The Board notes that 38 C.F.R. § 3.156 was revised, effective 
October 6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
Given the date of claim culminating in the instant appeal--
April 2004--the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to October 6, 2006; that version 
appears in the 2006 edition of Title 38 of the Code of 
Federal Regulations.  (It should be noted that the provision 
in § 3.156(a) by which new and material evidence is defined 
remained unchanged.)

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the request to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a), by a notice letter in 
September 2004.  The notice letter provided the regulatory 
language of "new and material" evidence.  The Board finds 
that the veteran was duly notified as to the necessary 
requirements for reopening his claim.  He was also told of 
the evidence and information necessary to establish the 
underlying claim for entitlement to service connection and 
the evidence and information necessary to substantiate the 
element of service connection that was the basis for the 
denial in the October 1953 decision.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In its October 1999 decision, the RO found that new and 
material evidence had not been submitted by the veteran to 
reopen his claim of service connection for pulmonary 
tuberculosis.  In this regard, the RO considered a statement 
from the veteran regarding his contentions that his pulmonary 
tuberculosis was related to service, as well as copies of 
correspondence already of record.  The RO found no medical 
basis to conclude that the finding of pulmonary tuberculosis 
was in any way related to the veteran's service or was shown 
to a compensable degree within the presumptive period.

Relevant evidence added to the record since the RO's October 
1999 decision includes:  statements and hearing testimony 
from the veteran regarding his contentions; copies of 
correspondence already of record; encyclopedia and newspaper 
articles regarding the history of tuberculosis; treatment 
records, dated from 1968 to 2006, from Hines VA Hospital 
(VAH) in Chicago, Illinois; an October 2004 letter from J.L.; 
a February 2005 letter from W.C., M.D., with treatment 
records; internet research regarding the U.S.S. New Mexico; 
copies of photographs regarding the U.S.S. New Mexico; and 
service personnel records.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence has not been presented 
or secured and the claim of service connection for pulmonary 
tuberculosis may not be reopened.  The copies of multiple 
prior correspondence are not new, as the documents were 
already of record.  The remaining evidence is new in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is material for 
purposes of reopening the service connection claim.  The 
articles, internet research, and photographs, regarding 
tuberculosis and the history of the U.S.S. New Mexico, do not 
pertain to facts that are at issue in this case.  It is 
already established that the veteran served aboard the U.S.S. 
New Mexico during World War II and that he was diagnosed with 
pulmonary tuberculosis.  None of this evidence relates 
specifically to the veteran's service connection claim; that 
is, it does not pertain to when the veteran was diagnosed 
with pulmonary tuberculosis or its etiology.  Similarly, the 
letter from J.L. merely restates the history of the U.S.S. 
New Mexico and establishes that the veteran was aboard.  
Service personnel records, which were not previously 
associated with the record, were obtained by the RO.  
However, these records are not relevant because they again 
document the veteran's service history aboard the U.S.S. New 
Mexico and do not contain any medical evidence.  His service 
medical records were obtained and considered by the RO in 
connection with the original denial of service connection in 
October 1953.  Consequently, this new evidence does not 
constitute the material evidence necessary to reopen the 
claim.

The new medical evidence associated with the file consists of 
a voluminous amount of treatment records from the Hines VAH, 
as well as a letter from Dr. W.C.  Some of this evidence 
relates to the fact that the veteran was diagnosed with 
pulmonary tuberculosis, experienced two active cycles of 
such, and may continue to experience residuals of pulmonary 
tuberculosis.  However, none of this evidence is material.  
Even in the October 1953 rating decision, it was acknowledged 
that the veteran had had a diagnosis of active pulmonary 
tuberculosis.  At issue was the etiology of the disease and 
when it was first diagnosed.  The RO found that pulmonary 
tuberculosis was first shown by x-ray in June 1952 and that 
x-rays taken during service at entrance and separation 
examinations were negative.  None of the new medical evidence 
indicates that the veteran's pulmonary tuberculosis arose to 
a compensable degree at any time prior to June 1952, which 
may then have entitled the veteran to service connection on a 
presumptive basis.  The new medical evidence also does not 
directly relate the veteran's pulmonary tuberculosis to his 
time in service.  Because the new medical evidence relates to 
the already established fact of a diagnosis of pulmonary 
tuberculosis and not to its origin or onset, the new medical 
evidence does not constitute material evidence, which would 
be necessary to reopen the claim.

In sum, the evidence received since the October 1999 RO 
decision is either duplicative of the evidence previously 
before the RO or not material.  As noted in 38 C.F.R. 
§ 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the evidence 
submitted by and obtained for the veteran does not relate his 
pulmonary tuberculosis to service.  It also does not 
demonstrate that pulmonary tuberculosis arose to a 
compensable degree within the presumptive period subsequent 
to his separation from active military service, to include by 
x-ray evidence.  Thus, none of the evidence raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for pulmonary tuberculosis.

The Board has also considered the veteran's assertions made 
in support of his claim, but emphasizes that neither the 
veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  As such, 
neither is competent to provide probative evidence on a 
medical matter--to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Therefore, where, as here, resolution 
of an issue on appeal turns on a medical matter, unsupported 
lay statements, even if such statements were new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
pulmonary tuberculosis have not been met, and the appeal must 
be denied.  (As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

The application to reopen a claim of service connection for 
pulmonary tuberculosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


